692 S.E.2d 393 (2010)
STATE of North Carolina
v.
Curtis Isaac MONDY.
No. 440P09-2.
Supreme Court of North Carolina.
January 28, 2010.
Curtis Isaac Mondy, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
Upon consideration of the petition filed by Defendant on the 8th of December 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Wilkes County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 28th of January 2010."